DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 21 December 2021 has been entered. Claim(s) 1-2, 6, 8-12, 16, and 18-20 remain pending in the application. Claims 4 and 14 are canceled without prejudice or disclaimer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, while there appears to be support in paragraphs 0065 and 0070 of the specification for pre-storing a personalized transfer function model, there does not appear to be specific support for transforming the measured .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) “transform the measured limb BCG signal into a form of a whole-body BCG signal based on the pre-stored personalized 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "transform the measured limb BCG signal into a form of a whole-body BCG signal based on the pre-stored personalized transfer function model, without measuring the whole-body BCG signal from the user; segment the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period of the limb BCG signal, to create a limb BCG signal segment; extract one or more blood pressure-related features from the created limb BCG signal segment; and estimate a blood pressure of the user, based on the extracted one or more blood pressure-related features” are abstract ideas as they are directed to a mental process and mathematical concept. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a limb ballistocardiogram (BCG) sensor configured to be attached to a limb of a user, and measure a limb BCG signal of the user.” Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, estimation of a blood pressure may 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2, 6, and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims 
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the limb BCG sensor comprises any one or any combination of an acceleration sensor, a load cell sensor, a polyvinylidene fluoride (PVDF) film sensor, and an electro mechanical film (EMFi) sensor.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). The teaching of a BCG sensor type including an acceleration sensor, a load cell sensor, a PVDF film sensor, or an EMFi sensor is well-understood, routine, and conventional in the art, and thus does not indicate an integration of the abstract idea into a practical application. Wiens teaches the use of accelerometers (Page 3, 13-14; Page 7, line 10-11) as well as load cells or films (Page 7, lines 19-20) to comprise a BCG sensor. Wiens additionally describes knowledge of BCG measurement, including the use of accelerometers, as dating back to the mid-20th century (Page 2, lines 13-19), further demonstrating that this limitation of the BCG sensor is well-understood, routine, and conventional in the art. This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the processor is further configured to extract a maximum point and a minimum point of the representative BCG signal as the one or more blood pressure-related features.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the processor is further configured to: extract at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features; and estimate the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, discussed above and encompassing the limitations of claim 1, claim 10 recites the limitation “wherein the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features, using a dimensionality reduction method.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the processor is further configured to: extract at least one independent blood pressure-related feature from the 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) “transforming the measured limb BCG signal into a form of a whole-body BCG signal based on the pre-stored personalized transfer function model; segmenting the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment; extracting one or more blood pressure-related features from the created limb BCG signal segment; and estimating a blood pressure of the user, based on the extracted one or more blood pressure-related features." This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 12 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 12, the limitations "transforming the measured limb BCG signal into a form of a whole-body BCG signal based on the pre-stored personalized transfer function model; segmenting the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment; extracting one or more blood pressure-related features from the created limb BCG signal segment; and estimating a blood pressure of the user, based on the extracted one or more blood pressure-related features” are abstract ideas as they are directed to a mental process and mathematical concept. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “measuring a limb ballistocardiogram (BCG) signal of a user.” Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, estimating a blood pressure may be performed by a person or computer in an undefined manner including observing any feature and making a guess) that there are no meaningful limitations to the abstract idea. The limitations of a “limb ballistocardiogram (BCG) sensor” and “measur[ing] a limb BCG signal” constitute insignificant extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. BCG measurement itself is well-understood, as explained in Wiens (WO-2016033121-A1; Page 3, lines 1 and 6-7), and limb BCG measurement has been routine and conventional, if not successful, as Wiens describes development by researchers of wearable systems for measuring BCG signals continuously (Page 2, lines 27-30; page 3, lines 13-14); Wiens further describes a methodology for converting wearable, surface BCG sensor signals to a typical whole-body BCG signal, such that a limb-worn BCG sensor can be used to measure the same signals and outputs (Abstract); with this information published before the effective filing date of the instant application, it can be seen that limb BCG measurement was well-understood. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
	In Summary, claim 12 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 12, which was rejected under 35 U.S.C. 101 in paragraph 8 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 12, or comprise significantly more than the limitations of claim 12. 
Besides the abstract idea of claim 12, claim 16 recites the limitation “wherein the extracting the one or more blood pressure-related features comprises extracting a maximum point and a minimum point of the representative BCG signal as the one or more blood pressure-related features.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 12, claim 18 recites the limitation “extracting at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features; wherein the 28estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in 
Besides the abstract idea of claim 18, which is discussed above and encompasses the limitations of claim 12, claim 19 recites the limitation “wherein the at least one independent blood pressure- related feature is extracted using a dimensionality reduction method.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 12, claim 20 recites the limitation “extracting at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archdeacon (U.S. Patent No. 10786161 B1) in view of Wiens (WO-2016033121-A1), further in view of Brueser (U.S. 20120123279-A1), further in view of Yoon (U.S. 20160113589 A1)
hdeacon teaches an apparatus for measuring blood pressure (Abstract), the apparatus comprising: a limb ballistocardiogram (BCG) sensor configured to attach to a limb of a user and measure a limb BCG signal of the user (Wearable device 1130, Fig. 11B); and a processor configured to extract one or more blood pressure-related features from the BCG signal (Abstract; Column 3, lines 17-20; column 16, lines 8-14; column 22, lines 25-27; Signal processing, Fig. 11B); and estimate a blood pressure of the user, based on the extracted one or more blood pressure-related features (Abstract; column 22, lines 28-45). 
However, Archdeacon does not teach the processor is configured to transform the measured BCG signal into a form of a whole-body BCG signal. Wiens teaches transforming the measured limb BCG signal into a form of a whole-body BCG signal (Page 17, line 25-27; page 23, lines 22-24) and segmenting the transformed limb BCG signal by each period to create a limb BCG signal segment (Interval extraction, Fig. 19; page 7, lines 24-29; page 20, lines 14-15; page 30, lines 12-13). Wiens teaches these limitations through a processor designed to transform (Page 6, lines 11-15) surface vibrations measured by an accelerometer-style BCG sensor that may be worn at a distal location on the body (Page 4, lines 24-26; page 6, lines 4-5) into a center-of-mass (COM) BCG signal (Page 5, lines 5-8) caused by the heart beating. Wiens additionally teaches creating a personalized transfer function model that defines a relationship between a reference limb BCG signal and a reference whole-body BCG signal which are simultaneously measured from the user at a model generation stage (Col. 27, lines 25-29—an approximation of H can be obtained with simultaneous recordings of the wearable and weighing scale BCG; Fig. 9—model H can be used to convert the wearable/limb BCG to a whole-body BCG signal, and the relationship is found through simultaneous measuring of a weighing scale and wearable BCG). Since Wiens teaches approximating the relationship between the wearable and whole-body BCG using simultaneous recordings, it may be seen that the relationship can be personalized to whichever user’s wearable and whole-body BCG signals are simultaneously recorded. The instant application teaches that a whole-body 
However, neither Archdeacon nor Wiens specifically teaches segmenting the form of the whole-body BCG signal by each period of the limb BCG signal to create a plurality of single-period BCG signals. Brueser teaches a method and apparatus for analysis of a ballistocardiogram signal to locate heartbeats within the signal (Steps 10 and 12, Fig. 1; Abstract), wherein a training signal (Paragraph 0016—training the algorithm; Paragraph 0036—training signal comprising a segment of a ballistocardiogram signal; Step 100—obtain training signal, Fig. 3) is used to obtain a template of typical features of a heartbeat (Abstract; Fig. 3) which are then used to identify heartbeats in a non-training signal (Paragraph 0022—using the algorithm to detect heartbeats; Fig. 9). As Wiens teaches the transformation of a limb BCG signal into a whole-body signal, as well as segmenting the signal into single periods through the use of a window extending between R-waves, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the system taught by Archdeacon and Wiens with the heartbeat detection of Brueser in order to predictably improve the ability of the system to accurately segment the whole-body signal into single heartbeat periods, utilizing the limb BCG signal as the training signal.


Regarding claim 6, Archdeacon, Wiens, Brueser, And Yoon teach the apparatus of claim 1 as described above. Archdeacon further teaches wherein the processor is further configured to extract a maximum point and a minimum point of the BCG signal segment as the one or more blood pressure-related features (Column 16, lines 8-14; column 22, lines 25-27). Through the combination with Brueser, it may be seen that these features are extracted from a created BCG signal segment.
Regarding claim 8, Archdeacon, Wiens, Brueser, And Yoon teaches the elements of claim 1 as described above. However, Archdeacon does not teach the processor is further configured to remove noise from the measured limb BCG signal. Wiens teaches the processor is further configured to remove noise from the measured limb BCG signal (Page 20, lines 4-5; moving window ensemble averaging, Fig. 19). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal transforming methods of Wiens in order to improve the device for predictable results, in this case the ability to reduce signal noise and error to enable accurate estimation of blood pressure from a wearable limb BCG sensor. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon.
Regarding claim 9, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 1 as described previously this action. Archdeacon further teaches a processor is further configured to estimate the blood pressure of the user based on the extracted one or more blood pressure-related features (Abstract; column 22, lines 28-45). However, Archdeacon does not teach the processor is further configured to extract at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal 
Regarding claim 10, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 1 as described previously in this action, as well as some elements of claim 9 as described previously in this paragraph. The remaining elements of claim 9 are taught by Wiens and Brueser as discussed above along with motivation to combine the teachings. However, neither Archdeacon nor Wiens teaches the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features, using a dimensionality reduction method. Brueser does teach the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having 
Regarding claim 11, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 1 as described above in this action. Archdeacon further teaches the processor is further configured to estimate the blood pressure of the user based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, neither Archdeacon nor Wiens explicitly teaches an independent feature extractor.  Brueser teaches an independent feature extractor configured to extract at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 12, Archdeacon teaches a method of measuring blood pressure (Abstract), the method comprising: measuring a limb ballistocardiogram (BCG) signal of a user (Abstract; Fig. 11B); extracting one or more blood pressure-related features from the created limb BCG signal (Abstract; Column 3, lines 17-20); and estimating a blood pressure of the user, based on at least part of the extracted one or more blood pressure-related features (Abstract). 

However, neither Archdeacon nor Wiens specifically teaches segmenting the form of the whole-body BCG signal by each period of the limb BCG signal to create a plurality of single-period BCG signals. Brueser teaches a method and apparatus for analysis of a ballistocardiogram signal to locate heartbeats within the signal (Steps 10 and 12, Fig. 1; Abstract), wherein a training signal (Paragraph 0016—training the algorithm; Paragraph 0036—training signal comprising a segment of a ballistocardiogram signal; Step 100—obtain training signal, Fig. 3) is used to obtain a template of typical features of a heartbeat (Abstract; Fig. 3) which are then used to identify heartbeats in a non-training signal (Paragraph 0022—using the algorithm to detect heartbeats; Fig. 9). As Wiens teaches the transformation of a limb BCG signal into a whole-body signal, as well as segmenting the signal into single periods through the use of a window extending between R-waves, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the method taught by Archdeacon and Wiens with the heartbeat detection of Brueser in order to predictably improve the ability of the method to accurately segment the whole-body signal into single heartbeat periods, utilizing the limb BCG signal as the training signal.
Yoon teaches a biosignal processing method and system for a biosignal generated by movement of a heart (Abstract) such as a ballistocardiogram (Paragraph 0057) wherein the system includes a memory configured to pre-store a personalized transfer function model, wherein the personalized transfer function model may be retrieved from memory at a different stage to transform a signal (Paragraph 0027, 0077—the apparatus may include a memory configured to store metadata in which a transfer function for converting the biosignal waveform to the reference biosignal waveform is defined 
Regarding claim 16, Archdeacon, Wiens, Brueser, And Yoon teach the method of claim 12 as described above. Archdeacon further teaches wherein the extracting the characteristic points comprises extracting a maximum point and a minimum point of the created limb BCG signal segment as the characteristic points (Column 16, lines 8-14; column 22, lines 25-27).
Regarding claim 18, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 12 as described above of this action. Archdeacon additionally teaches estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). Neither Archdeacon nor Wiens teaches extracting at least one independent blood-pressure related feature from the extracted one or more blood pressure-related features. Brueser teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood 
Regarding claim 19, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 12 as described as well as some limitations of claim 18 as described above in this paragraph. Brueser teaches the remaining limitations of claim 18 as described above in this paragraph along with motivation to combine teachings. However, neither Archdeacon nor Wiens teaches the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method. Brueser does teach the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting method of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 20, Archdeacon, Wiens, Brueser, And Yoon teach the elements of claim 12 as described above in this action. Archdeacon further teaches estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, neither Archdeacon nor Wiens teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features. Brueser teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood .
Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 1-2, 6, 8-12, 16, and 18-20 under 35 U.S.C. 101, applicant argues that the limitation of “a memory configured to store a personalized transfer function model…” is not directed to a mental process. However, per MPEP 2106.04(a)(2) there is no distinction between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid to perform, nor is there a distinction between mental processes that are performed by humans and processes that are performed on a computer.  
Additionally, Applicant’s amended independent claims 1 and 12 simply list steps of data gathering and output, such that additional elements storing a personalized transfer function and receiving the transfer function to transform the signal simply amount to insignificant extra-solution activity. As discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, the described additional elements still fall into the mathematical concept and mental process groups of abstract ideas which can be completed by a human, even if requiring the use of a physical aid. The further usage of these elements in order to estimate a blood pressure only constitutes an additional instruction to apply the exception, as the limitation of estimating a blood pressure recites a concept that also falls into the .
Applicant’s arguments, see pages 10-11 of applicant's remarks, filed 08 December , with respect to the rejection(s) of claim(s) 1-2,  under 35 U.S.C. 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Archdeacon, Wiens, Brueser, and Yoon as described above in this action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791